                                                                               FILED IN THE
                                                                       UNITED STATES DISTRICT COURT
                                       ORIGINAL                             DISTRICT OF HAWAII
Glen M.Winterbottom                                                            OCT 22 2019
Plaintiff Pro Se
P. O. Box 109
                                                                       at   ^ o'clock and ^^mlnflLM
                                                                            "SUE BEITIA,CLERK
Naalehu, Hawaii 96772
(808)929-9060
gwinterbottom@,msn.com




                    3n tl)c UnUeB States iDlstrlct Court
                         for tbe "District of Cfltoall

GLEN M. WINTERBOTTOM,a disabled                )     CIVIL ACTION NO. CV 19-00364-JAO-
individual,                                    )     WRP
             Plaintiff Pro Se,                 )
         vs.                                   )     (Discrimination in medical care access
                                               )     under ADA Title III)
DAVID T. UNDERRINER,in his official            )
capacity as President of Kaiser Foundation     )     PLAINTIFF'S ORAL STATEMENT
Health Plan and Hospitals of Hawaii, and       )     IN OPPOSTION TO DEFENDANT
CATHERINE A. KORTZEBORN,in her                 )     DAVID T. UNDERRINER'S
official capacity as Deputy Regional           )     MOTION TO DISMISS COMPLAINT;
Administrator of U.S. Centers for Medicare     )     CERTIFICATE OF SERVICE
and Medicaid Services, Region 9 - San          )
Francisco,                                    )      Hearing date: October 22, 2019 at 2:30
                                               )     p.m. before Hon. Jill A. Otake
Defendants.                                   _)


          PLAINTIFF'S ORAL STATEMENT IN OPPOSITION TO
   DEFENDANT DAVID T. UNDERRINER'S MOTION TO DISMISS COMPLAINT

YOUR HONOR AND PARTIES:-

         This statement reiterates my strong opposition to Defendant David T. Underriner's
(hereinafter "Defendant Kaiser's") Motion To Dismiss Complaint in this action filed
electronically on August 8, 2019.
         In my Complaint I've requested that this Court grant my prayer for declaratory and
injunctive relief so I may continue receiving uninterrupted critical medical care from Defendant
Kaiser, my medical services provider for the past 23 continuous years, after I turn 65 on
November 26 of this year, despite Defendants' arbitrary, capricious and blatantly unlawful
actions to conspiratorially deny such Medicare Advantage coverage to myself and every other
disabled resident of specific ZIP Code areas 96718, 96772 and 96777 on the Island of Hawaii,

                                               1
County of Hawaii, while this service is provided in the 29 other postal zones of said island and
county.
        Mandatory authority for motions to dismiss in discrimination cases is found in Bell
Atlantic vs. Twombly, 550 U.S. 544 (2007), where the court noted specifically in it's Syllabus
that:

                This analysis does not run coxmter to Swierkiewicz v. Sorema N. A., 534
        U.S. 506, which held that "a complaint in an employment discrimination lawsuit
        [need] not contain specific facts establishing a prima facie case of
        discrimination." Here, the Court is not requiring heightened fact pleading of
        specifics, but only enough facts to state a claim to relief that is plausible on its
        face.


        The importance of paying close attention to statutory construction is highlighted by the
well-publicized and contentious trio of cases currently before the United States Supreme Court
concerning the proper definition and ramifications ofthe term "sex discrimination."
        My Complaint relies primarily on the crystal clear and unambiguous language of two
particular subsections of 42 U.S.C., Chapter 126, Subchapter III [aka Title III of the
Americans With Disabilities Act or ADA]—^Public Accommodations And Services Operated
By Private Entities, §12182. Prohibition of discrimination by public accommodations,
§§(b)(2) SPECIFIC PROHIBITIONS,namely:
                (A) Discrimination For purposes of subsection (a), discrimination
        includes—
                (i) the imposition or application of eligibility criteria that screen out or
        tend to screen out an individual with a disability or anv class of individuals with
        disabilities from fully and equally enjoying any goods, services, facilities,
        privileges, advantages or accommodations, unless such criteria can be shown to
        be necessary for the provision of the goods, services, facilities, privileges or
        accommodations being offered;
                (ii) a failure to make reasonable modifications in policies, practices, or
        procedures, when such modifications are necessary to afford such goods, services,
        facilities, privileges, advantages or accommodations to individuals with
        disabilities, unless the entity can demonstrate that making such modifications
        would fundamentally alter the nature of such goods, services, facilities, privileges,
        advantages or accommodations.

        Defendant Kaiser has not surprisingly made no attempt whatsoever to address or explain
away the plain language ofthese subsections in it's Motion To Dismiss submittals, and in a short
section entitled Plaintiff Does Not Allege Disabilitv Discrimination on pp. 2-3 of it's Reply
Memorandum, provided no mandatory authority to support it's position, and none of the three
cases it did cite dealt with ADA Title III statute provisions.
       The case of Roe v. California Dept. ofDevelopmental Services, Case No. 16-cv-03745-
WHO,2017 WL 2311303, at p. 6(N.D. Gal. May 26, 2017) was said to require that a Medicaid
claimant under ADA Title II "must show that she was treated differently than she would have
been treated if she were not disabled," but such restrictive criteria appears nowhere in the text of
ADA Title III.      Some earlier federal anti-discrimination legislation specifically refers to
"discrimination solely because of disability," but that narrow definition is also notably lacking in
Title ni language, although there obviously has to be a nexus with disability.
       In fact, the adoption of Defendants' phantom requirements would absurdly eviscerate any
enforcement of ADA Title III architectural barrier provisions among others, since violators of
such standards don't treat disabled persons any differently than able-bodied ones, which is why
the infractions arise in the first place. It should be self-evident that Congress intended via it's
broadly worded ADA Title III provisions to require public accommodations to take specific
actions to make their goods and services available to the greatest extent reasonably possible to
the disabled, even where no overt discrimination per se is involved.
       As the United States Court of Appeals reasoned in Helen vs. DiDario, 46 F.3d 325, 335
(3rd Cir. 1995): "However, to the extent that Choate [Alexander vs. Choate, 469 U.S. 287
(1985)] is relevant to our analysis, it supports our holding that Congress did not intend to
condition the protection of the ADA upon a finding of'discrimination.' In Choate, the Supreme
Court emphasized the factors which led to enactment of section 504. Discrimination against the
handicapped was perceived by Congress to be most often the product, not of invidious animus,
but rather ofthoughtlessness and indifference—of benign neglect."
        The architectural barriers prohibited by the legislation in question can also negatively
affect non-disabled persons such as—^among others—^women pushing baby strollers, those
temporarily using crutches, senior citizens unsteady on their feet, and even persons making
commercial deliveries, so Defendant Kaiser's contention that unlawful discrimination cannot by
definition impact the non-disabled likewise has no support in ADA Title III provisions.
       It's undeniable that Title III statutes and resultant regulations would ring hollow if the
legislation couldn't rectify the harms resulting from actions that discriminate by effect as well as
by intentional design, and such logic has found widespread court support over the years, as noted
above. I and all other disabled individuals living within the three excluded ZIP Code areas
                                                 3
nearing or having reached retirement age are indisputably being denied access to the same choice
of Medicare Advantage plans enjoyed by all residents residing in the other 29 postal zones of the
Island of Hawaii, and this disparate and thus discriminatory treatment of a protected class of
disabled persons under the aforestated unequivocal ADA Title III provisions has formed the
crux of my Complaint from the day it was filed.
       I'm clearly not asking for any enhanced or personally tailored Medicare Advantage
coverage for myself or anyone else,just the same standard benefits offered in the vast bulk of the
County of Hawaii. So, the overriding question that remains to be answered in this case is what
specific criteria was used to exclude the three regions, and whether such screening "can be
shown to be necessary."
       Defendants would have this Court believe that all anti-discrimination legislation is a one-
size-fits-all proposition, without taking into account the fact that each separate statutory chapter,
and often multiple subdivisions therein, contain different Congressionally-mandated purposes,
definitions and other language.
       As noted in an online Wikipedia article: "The courts have repeatedly held that when a
statute is clear and unambiguous, the inquiry into legislative intent ends at that point. It is only
when a statute could be interpreted in more than one fashion that legislative intent must be
inferred from sources other than the actual text of the statute." The Supreme Court concurred in
Connecticut Nat'l Bank V. Germain, 112 S. Ct. 1146,1149(1992):
               In any event, canons of construction are no more than rules of thumb that
       help courts determine the meaning of legislation, and in interpreting a statute a
       court should always turn first to one, cardinal canon before all others. We have
       stated time and again that courts must presume that a legislature savs in a statute
       what it means and means in a statute what it savs there. See, e. g., United States v.
       Ron Pair Enterprises, Inc., 489 U.S. 235, 241-242 (1989); United States v.
       Goldenberg, 168 U.S. 95, 102-103 (1897); Oneale v. Thornton, [10 U.S. 53, 3 L.
       Ed. 150] 6 Cranch 53, 68 (1810). \^en the words of a statute are unambiguous,
       then, this first canon is also the last: "judicial inquirv is complete." Rubin v.
       United States, 449 U.S. 424,430(1981) (Emphasis and bracketed material added
       by Plaintiff.)

       Defendant Kaiser would additionally like to self-servingly reframe my Complaint as a
disagreement with mundane Medicare Act enrollment and eligibility requirements in order to
unilaterally invoke 42 U.S.C. §405(h)judicial preclusion, but this is simply not their prerogative
nor is it supported by the obvious emphasis of my complaint from Day One.
       I have indeed alleged several additional claims for relief, two of which do reference a
statute and rule regarding Medicare. However, these are clearly only collateral and support the
main thrust of my Complaint by showing that Medicare Advantage contractors are legally
obligated to follow all ADA Title III and related anti-discrimination laws and regulations, and
partial county service areas are not the norm for such contractors. These additional claims could
be completely discarded without negating my primary ones.
           Regarding jurisdiction. Defendant Kaiser has chosen to remain oblivious in it's Motion
to the multiple avenues of jurisdiction conferred on this Court in the present matter, which
extend far beyond the broad "catch-all" §1331 ("The district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
States."). These include; 1) 28 U.S.C. Part IV, Chapter 85—^District Courts; Jurisdiction,
§1343. Civil rights and elective franchise, §§(a)(4); 2) 42 U.S.C. Chapter 126, Suhchapter
III—^Public Accommodations And Services Operated By Private Entities, §12188.
Enforcement, §§(a)(l); and 3) 42 U.S.C. Chapter 21, Suhchapter II—^Public
Accommodations, §2000a-6. Jurisdiction; exhaustion of other remedies; exclusiveness of
remedies; assertion of rights based on other Federal or State laws and pursuit of remedies
for enforcement of such rights. All these statutes were clearly flagged in my Complaint under
the heading of Jurisdiction. Venue And Statutorv Interpretation, and are discussed in detail
therein.

       I agree with Defendant Kaiser that the case of Lujan vs. Defenders of Wildlife, 505 U.S.
555, 112 S. Ct. 2130(1992), specifies the minimum requirements for standing:
               Over the years, our cases have established that the irreducible
       constitutional minimum of standing contains three elements. First, the plaintiff
       must have suffered an "injury in fact" - an invasion of a legally-protected interest
       which is (a) concrete and particularized, and (b) "actual or imminent, not
       'conjectural' or 'hypothetical'". Second, there must be a causal connection
       between the injury and the conduct complained of- the injury has to be "fairly ...
       trace[able] to the challenged action of the defendant, and not... th[e] result [of]
       the independent action ofsome third party not before the court." Third, it must be
       "likely," as opposed to merely "speculative," that the injury will be "redressed by
       a favorable decision."
              The party invoking federal jurisdiction bears the burden of establishing
       these elements.... At the pleading stage, general factual allegations of injury
       resulting from the defendant's conduct may suffice, for on a motion to dismiss, we
       "presum[e] that general allegations embrace those specific facts that are necessary
       to support the claim."
       I firmly believe that I've plainly met all three above elements for standing, since my
alleged injury is 1) "concrete" and imminent, 2) doesn't involve any parties not before this
Court, and 3)woidd be easily resolved by a favorable decision.
       Although Defendants have consistently attempted to belittle my concerns, being forced to
change one's medical care provider after 23 continuous years in the midst of treatment for a life-
threatening disease would likely be seen by any reasonable person—disabled or otherwise—^as a
serious threat to their health and well-being, particularly when it results from unlawful
discrimination. Further, the importance of continuity of medical care is stressed in co-Defendant
CMS's own Medicare Managed Care Manual,Chapter 17-F,§120.6 - Continuity of Care.
       Lastly, this Court has the ability to easily resolve such an issue, since Defendants have
always had readily available administrative means to correct at anv time their unlawful actions
via a consensual contract modification pursuant to Medicare Managed Care Manual,Chapter
11 - Medicare Advantage Applications And Contract Requirements, Section 90 -
Modification or Termination of an MA Contract By Mutual Consent, which provides that
"An MA contract may be modified or terminated by CMS or an MA organization at any time by
mutual consent of both parties," and likely by other means as well, and the Court need only order
them to do so.

       IN CONCLUSION,Defendant Kaiser has failed in it's rambling and simplistic efforts to
provide this Court with any lawful rationale to dismiss my case without further investigation into
it's merits. Throwing out a veritable hodge-podge of specious conclusions and citations taken
out of context and summarized in a single sentence or two, and hoping that at least
something...anything...will "stick to the wall," is hardly the stuff of convincing argumentation.
Thus, I respectfully ask this Honorable Court to deny Defendant Kaiser's Motion To Dismiss
Complaint.
       DATED: Naalehu,Hawaii, October 22,2019.




                                             GLEN M.WINTERBOTTOM
                                             Plaintiff Pro Se
                     dn tbe UntteD States TDlsttlct Court
                          for t^e t)lstrlct of paroall

GLEN M.WINTERBOTTOM,a disabled                       CIVIL ACTION NO.CV 19-00364-JAO-
individual,                                          WRP
            Plaintiff Pro Se,
         vs.                                         (Discrimination in medical care access
                                                     under ADA Title III)
DAVID T. UNDERRINER,in his official
capacity as President of Kaiser Foundation           CERTIFICATE OF SERVICE
Health Plan and Hospitals of Hawaii, and
CATHERINE A.KORTZEBORN,in her
official capacity as Deputy Regional
Administrator of U.S. Centers for Medicare
and Medicaid Services, Region 9 - San
Francisco,

                    Defendants.


                                CERTIFICATE OF SERVICE

       PLAINTIFF PRO SE GLEN M.WINTERBOTTOM hereby certifies that on this date
he served true and correct copies of the foregoing Plaintiffs Oral Statement In Opposition To
Defendant David T. Underriner's Motion To Dismiss Complaint on Defendants' attorneys of
record by facsimile or hand delivery as follows:
       Dianne W.Brookins
       Daniel J. Cheng
       Attorneys for Defendant David T. Underriner
       1001 Bishop Street, Suite 1800
       Honolulu, Hawaii 96813
       Facsimile:(808)524-4591

       Sydney Spector(USAHI)
       Attorney for Defendant Catherine A. Kortzebom
       300 Ala Moana Boulevard, Room 6-100
       Honolulu, Hawaii 96850
       Facsimile:(808)541-3752

       DATED: Naalehu, Hawaii, October 22,2019.




                                             GLEN M.WINTERBOTTOM
                                             PlaintiffPro Se
